DETAILED ACTION
Election/Restriction
Examiner acknowledges the election of Group I within the 17 May 2021 response.  However, it is noted that the previous Restriction requirement, dated April 19, 2021, improperly grouped claims 3-6 within purported Group III; such claims should have been included within elected Group I.  Accordingly, a corrected Restriction requirement is set forth as follows:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a fastener, classified in Y10T 403/478.
II. Claims 9-20, drawn to a method for fastening a first material to a second material using electrical resistance welding, classified in B23K 11/0026.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process in that the fastener of Group could be used within a laser welding or friction welding process; opposed to utilizing opposing electrodes as within the claimed resistance welding process of Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I and II comprise patentably distinct features which require the search of different subclasses due to the claimed structural differences between such groups.  Examining multiple groups together would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections.
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on May 17, 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 17, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of ferrous metal components” and “a second electrical resistance weld between the first ferrous metal component and a second ferrous metal component of the plurality of ferrous metal components… located proximate to the first location but on a second, opposite side of the first ferrous component” claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 2 and 7 are objected to because of the following informalities: 
In claim 2 (line 2) “greater than” should recite --configured to be greater than--.
In claim 7 (line 2 and line 4) “first layer” should recite --first material--.
For the purpose of examining the application it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 3 (lines 3,7-10) recites “a plurality of ferrous metal components… a second electrical resistance weld between the first ferrous metal component and a second ferrous metal component of the plurality of ferrous metal components… located proximate to the first location but on a second, opposite side of the first ferrous component”.
Claim 3 fails to recite any limitations which enable one to properly determine how the second weld structurally engages the fastener and the first weld.  Furthermore, it is unclear as to whether the second weld is different structurally distinct feature from the first weld.  Claims 4-6 depend from claim 3 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Mercedes-Benz (DE 42 37 361).
10 for fastening a first material to a second material using electrical resistance welding, comprising: 
a cap 23, a shaft 20 extending from the cap and having an end distal to the cap, the fastener being electrically conductive and, when placed in a stack including the first and second materials 48,49 and subjected to an electrical potential applied across the stack, capable of conducting an electrical current that passes through the stack, the current causing resistive heating and welding to the second material at the end distal to the cap, the first material being captured between the cap and the second material after the end is welded to the second material, the fastener having an electrode receiving surface 29 with a radiused portion for receiving a radiused portion of an electrode (Figures 1,5; paragraph [0011]).  
As to claim 2, Mercedes-Benz discloses a fastener wherein the radiused portion of the electrode receiving surface 26 has a radius capable of being greater than a radius of the radiused portion of the electrode (Figures 1,5; paragraph [0011]).  
As to claim 7, Mercedes-Benz discloses a fastener wherein the fastener 10 has a cap 23 with a downwardly depending lip 21 capable of receiving material upwelled from a first material 48 during the steps of urging, the upwelled material engaging the lip during the step of cooling, providing a mechanical connection between the cap and the first material (Figures 1,5; paragraph [0011]).  
As to claim 8, Mercedes-Benz discloses a fastener capable of use with a first material 48 which is softened by electrical resistance heating forming a molten weld zone, the shaft 20 having a surface roughness that inter-digitates with the weld zone to 10 from the weld zone after solidification of the weld zone (Figures 1,5; paragraph [0011]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mercedes-Benz in view of Bollhoff Verbindungstechnik (DE 10 2012 010 870).
As to claims 3 and 6 as best understood, Mercedes-Benz discloses a fastener comprising a structure with: 
at least one non-ferrous material component 48; 
a first ferrous metal component 49; 
the fastener 10 welded to the first ferrous metal component by electrical resistance welding forming a first weld, the shaft 20 extending through the non-ferrous material and welding to the first ferrous metal component at a first location on a first side thereof, the at least one non-ferrous material component captured between the cap 23 and the first ferrous component (Figures 1,5; paragraph [0011]).  
Mercedes-Benz explicitly discloses a structure comprising only a single ferrous metal component; instead of comprising a second electrical resistance weld between the first ferrous metal component and a second steel sheet, the second electrical resistance weld located proximate to the first location but on a second, opposite side of 
Bollhoff Verbindungstechnik teaches a structure comprising an electrical resistance weld between a fastener 10 and a first steel sheet 30 and a second steel sheet (not shown; paragraph [0055]), the electrical resistance weld between the fastener and second steel sheet inherently located proximate to the weld between the fastener and the first steel sheet but on a second, opposite side of the first 2ferrous component (Figure 15; paragraphs [0054-0055]).  
Applicant is reminded that duplicating the components of a prior art device, wherein there is no structural or functional significance as to the specific number of an element disclosed, is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure disclosed by Mercedes-Benz to comprise a second electrical resistance weld between the fastener and the first ferrous metal component and a second steel sheet, the second electrical resistance weld inherently located proximate to the first location but on a second, opposite side of the first 2ferrous component, as taught by Bollhoff Verbindungstechnik, as Mercedes-Benz does not disclose any structural or functional significance as to the specific number of ferrous metal components in the stack of metal sheets, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
48 is a sheet of an aluminum alloy (Figures 1,5; paragraph [0011]).
As to claim 5, Mercedes-Benz discloses a structure wherein a first of the plurality of ferrous metal components 48 is a steel sheet (Figures 1,5; paragraph [0011]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

07/02/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619